DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered.
Status of the claims:  Claims 1, 2, 5-11, 13-27 are currently pending.  Claims 26-27 were newly presented.
Priority:  This application is a CON of 15/517,969 04/10/2017 ABN
15/517,969 is a 371 of PCT/GB2015/052953 10/08/2015;
and claims foreign priority to:
UNITED KINGDOM 1418986.4 (10/24/2014)
UNITED KINGDOM 1418984.9 (10/24/2014) 
UNITED KINGDOM 1418989.8 (10/24/2014).
Election/Restrictions
Applicant on 7/14/2021 elected with traverse Group I, claims 1-23, and elected the species of ADC 44 (as set forth in Examples 21 and 22) which the Examiner determined is brentuximab conjugated with reagent 35 depicted below: 

    PNG
    media_image1.png
    511
    671
    media_image1.png
    Greyscale
(conjugated to Brentuximab), corresponding to Formula (I): 
    PNG
    media_image2.png
    94
    237
    media_image2.png
    Greyscale

 where W’ is –C(O)- ; A and B are –CH2- ; Nu and Pr are as depicted below:

    PNG
    media_image3.png
    206
    199
    media_image3.png
    Greyscale

and a “linker” “includes a portion”: 
    PNG
    media_image4.png
    77
    204
    media_image4.png
    Greyscale
 corresponding to –NH-C(O)-phenyl-C(O)-; where the therapeutic is Monomethyl auristatin E (MMAE):

    PNG
    media_image5.png
    79
    405
    media_image5.png
    Greyscale
 ;
stated as reading on claims 1-10 and 12 of the elected group.  
Changed elected species:
	Applicant requested election of a different species of ADC 10 in the response dated 5/25/22.  The Examiner agreed to allow a change of elected species to ADC 10 as described below.
The changed elected species of ADC 10 is the conjugate of brentuximab with the following reagent 9 (bis-mPEG(7u)sulfone-propanoyl-benzamide-L-Glu-[val-cit-PAB-MMAE]-[PEG(24u)-OMe]):


    PNG
    media_image6.png
    170
    566
    media_image6.png
    Greyscale


(conjugated to Brentuximab), corresponding to Formula (I): 
    PNG
    media_image2.png
    94
    237
    media_image2.png
    Greyscale

where W’ is –C(O)- ; A and B are –CH2- ; Nu and Pr are as depicted below:

    PNG
    media_image3.png
    206
    199
    media_image3.png
    Greyscale

and a “linker” “includes a portion”: 
    PNG
    media_image7.png
    72
    205
    media_image7.png
    Greyscale
 corresponding to the portion -Val-Cit-NH-phenyl-CH2-OC(O)-; where the therapeutic is Monomethyl auristatin E (MMAE):

    PNG
    media_image5.png
    79
    405
    media_image5.png
    Greyscale
 .
Applicant stated that claims 1, 2, 5, 7-10, 26 and 27 read on the elected species, however, claims 26 and 27 further limit claim 1 by defining a specific structure for “the group which is susceptible to cleavage by a protease or peptidase” of 
    PNG
    media_image8.png
    127
    282
    media_image8.png
    Greyscale
which is not present in the elected species.  Therefore claims 26 and 27 are determined to not read on the elected species.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (WO 2015/057699) in view of Khalili et al. (Bioconjugate Chem. 2012, 23, p. 2262−2277) and Balan et al. (Bioconjugate Chem. 2007, 18, p. 61-76). 
Claim 1 is to a protein/antibody conjugate with a therapeutic agent having a protein bonding portion and a PEG portion, where the protein bonding portion has Formula (I): 
    PNG
    media_image2.png
    94
    237
    media_image2.png
    Greyscale
 where Pr is the protein and embodiments where W’ is –C(O)- ; A and B are –CH2- ; Nu and Pr are as depicted below:

    PNG
    media_image3.png
    206
    199
    media_image3.png
    Greyscale

and a “linker” corresponding to -C(O)-NH-phenyl-CH2-OC(O)-; where the therapeutic is Monomethyl auristatin E (MMAE):

    PNG
    media_image5.png
    79
    405
    media_image5.png
    Greyscale
 ; and
wherein the PEG portion includes a pendant PEG chain.
1.	Determining the scope and contents of the prior art.
	Lyon teaches antibody drug conjugates comprising a parallel configured (i.e. pendant) PEG unit to improve pharmacokinetics (Title, Abstract).  Lyon teaches that the scope of the invention includes a conjugate of the formula (claims 1-2):

    PNG
    media_image9.png
    176
    243
    media_image9.png
    Greyscale

wherein: L is preferably an antibody ([0205]) including brentuximab ([0218]); Z is a group that has a reactive site that can form a bond with a sulfhydryl group of L ([0269]), such as maleimide ([0270]-[0273]); D is a drug such as MMAE (
    PNG
    media_image5.png
    79
    405
    media_image5.png
    Greyscale
 ) ([0230]-[0232]); LP is a “parallel connector” (claim 1) which includes an amino acid with a preferred glutamic acid also used as a illustrative example ([0132], [0142], [0147], [0155], [0163]).  Lyon teaches conjugates with reagents comprising a maleimidocaproyl-valine-citrulline (mc-vc-), p-aminobenzyl-carbonyl (PABC), auristatin (MMAE), and MeO-PEG24, such as compound 10 ([0406], [0482]):

    PNG
    media_image10.png
    342
    937
    media_image10.png
    Greyscale

Lyon teaches the successful improvement of MMAE cAC10 conjugates by the addition of PEG groups with a significant improvement when the PEG is configured in parallel (as in compound 10) and conjugated to an antibody (“8 drugs/Ab”, [0503]) (see Fig 1 and 3 reproduced below):

    PNG
    media_image11.png
    125
    587
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    359
    567
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    359
    580
    media_image13.png
    Greyscale
.  
Khalili teaches the conjugation of an antibody to PEG utilizing a bis-sulfone reagent that attaches to two cysteines of the antibody.  Khalili teaches that bis-sulfone conjugates are superior because they do not suffer the problems of maleimide conjugates that are labile to hydrolysis and exchange reactions (p. 2263).  Khalili teaches the mechanism of attachment in scheme 1 and 2 (p. 2263):

    PNG
    media_image14.png
    208
    1504
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    703
    1502
    media_image15.png
    Greyscale

Balan teaches a bis-sulfone reagent for conjugation of PEG to biomolecules including antibodies.  Balan’s reagent 3: 
    PNG
    media_image16.png
    207
    569
    media_image16.png
    Greyscale
conjugates to two cysteine residues on the antibody (p. 65).  Balan teaches that an antibody can be site-specifically PEGylated with the reagent across a native disulfide bond using three-carbon bridges without destroying their tertiary structure or abolishing their biological activity (abstract, p. 69).  Balan teaches that the reagents such as maleimide are inferior to the bisulfone because “these reagents are unable to rebridge reduced disulfides in the way that our PEG monosulfone 4 can bridge the reduced disulfide bond” (p. 65).
2.	Ascertaining the differences between the prior art and the claims at issue.
The difference between the instant claims and Lyon is changing the “Z” reactive group from one comprising maleimide to a bis-sulfone.  
3.	Resolving the level of ordinary skill in the pertinent art.
	One of ordinary skill in the art would be well versed in the techniques of altering reactive groups to improve antibody drug conjugates (ADCs) to optimize the drug to antibody ratio (DAR) (i.e. Lyon p. 2-3).  One of ordinary skill in the art would consider routine and well within their technical grasp the process of optimizing ADCs to improve therapeutic utility through interchanging a reactive group such as Lyon’s “Z” maleimide with a functional equivalent. 
Discussion

One of ordinary skill in the art would be motivated to optimize the ADC taught by Lyon and apply the teachings of Khalili and Balan because they seek to improve the utility of the therapeutic agents.  All of the references relate to conjugating functional elements to improve the utility and stability of the therapeutic agents, thus one of ordinary skill in the art would have reasonably considered their combination.  One of ordinary skill in the art would have compared the success of Lyon, Khalili, and Balan and recognize that the improvements would be combinable because of the similarities in the mode of operation and structure of the conjugating agents.  Specifically, Lyon teaches that the Z group needs to be capable of reacting to attach to the antibody, while Khalili and Balan teaches such an improved group.  One of ordinary skill in the art would have a reasonable expectation of success in utilizing the bis-sulfone group in place of the maleimide group because they are within Lyon’s Z group, share the function of attachment, and Khalili and Balan teach that bis-sulfone possesses superior properties.  Furthermore, one of ordinary skill in the art would follow Lyon’s teaching regarding the preferred parallel connector group and utilize a glutamic acid for LP.  Thus, one of ordinary skill in the art would arrive at the claimed invention, including the elected species, through following the combined teaching of the prior art as motivated by improving the therapeutic utility.
The Supreme Court stated in KSR "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill."  KSR Intern. Co. v. Teleflex Inc., 127 S.Ct. 1727, 1731 (2007).	
Because varying groups such as Z and LP is specifically taught by Lyon and such a modification (as suggested by Khalili and Balan) would have been considered routine to one of ordinary skill in the art at the time of filing, the application of the same technique is obvious.  Therefore, the claim is rejected.
Regarding claim 2, where Lyon teaches a pendant PEG group where R is methyl (compound 10 ([0406]).  Regarding claim 5, Lyon teaches that the reactive group bonds to the sulfur group on the protein ([0425]: “the antibody is conjugated to the linker via a sulfur atom of a cysteine residue of the antibody”; [0433]; [0368]; [0269]; claim 43).  Regarding claim 7, Lyon teaches the conjugate comprises the therapeutic agent of MMAE ([0230]-[0232]; [0406]; [0482]).  Regarding claim 8, Lyon teaches the protein is the antibody brentuximab ([0218]).  Regarding claims 9 and 10, Khalil and Balan teach a bis-sulfone conjugate which has the structure of (Ia) and where W’ is a keto which is an equivalent of Lyon’s maleimide as detailed supra.  
One of ordinary skill in the art would have considered modifying Lyon in the manner suggested by Khalili and Balan because such optimization is routine and required for ADC conjugates.  Khalili teaches on page 2263: “The pharmacokinetics of therapeutic proteins is a fundamental property that must be optimized during development to help ensure maximal efficacy and safety profiles” which is achieved through conjugation of PEG with a bis-sulfone reagent that attaches to two cysteines of an antibody.  Khalili teaches that bis-sulfone conjugates are superior because they do not suffer the problems of maleimide conjugates that are labile to hydrolysis and exchange reactions (p. 2263).  Similarly, Balan teaches that an antibody can be site-specifically PEGylated with the bis-sulfone reagent while maintaining tertiary structure and biological activity (abstract, p. 69).  Balan teaches that the reagents such as maleimide are inferior to the bisulfone because “these reagents are unable to rebridge reduced disulfides in the way that our PEG monosulfone 4 can bridge the reduced disulfide bond” (p. 65).  Thus, one of ordinary skill in the art would reasonably consider the teaching of the secondary references when following the teaching of Lyon.
One of ordinary skill in the art would consider the combination because they are in the same art of reagents for conjugation to antibodies and because of the close structural similarities among the PEGylated compounds in each of the references. Furthermore, one of ordinary skill in the art would have a reasonable expectation of success in utilizing the bis-sulfone in place of the maleimide because they are within Lyon’s Z group, share the function of attachment, and Khalili and Balan teach that bis-sulfone possesses superior properties to maleimide reagents.
Therefore, the claims are rejected as prima facie obvious.
Response
Applicant argues that the claimed invention, which is “limited to conjugates with a loading of four drugs per antibody”, shows unexpected and beneficial properties of in vivo activity compared to non-PEGylated counterparts.  Applicant also argues that “Examples 9 and 18 of Lyon does nothing to change the skilled person’s understanding from Lyon that PEGylation of an ADC which bears four drug molecules with a PEG24 group in a parallel orientation reduces the in vivo activity compared to a non-PEGylated equivalent.”
First, as detailed supra, Lyon clearly demonstrated that PEGylation does improve the in vivo activity (Lyon teaches the successful improvement of MMAE cAV10 conjugates by the addition of PEG groups with a significant improvement when the PEG is configured in parallel (as in compound 10) (see Fig 1 and 3; example 18 concludes: “conjugates with linkers bearing PEG8, PEG 12, and PEG24 achieved complete remissions” (p. 233)).  Second, the instant claims do not share a nexus with the alleged unexpected result, because the claims read on 8 drugs/antibody just as in Lyon – “the conjugate contains four copies of the therapeutic” (MPEP 2111.03: “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”).  Thus, giving the claims their broadest reasonable interpretation does not limit the claimed invention to only 4 drugs per antibody.  
Applicant also argues that one of ordinary skill in the art would not have known how to modify the structure in Lyon in regard to the Z or cleavable group to arrive at the claimed invention.  Lyon teaches conjugates with reagents comprising a maleimidocaproyl-valine-citrulline (mc-vc-) p-aminobenzyl-carbomyl (PABC) auristatin (MMAE), such as compound 10 ([0406], [0482]):

    PNG
    media_image10.png
    342
    937
    media_image10.png
    Greyscale

which is the same structure as in the elected species but for Lyon’s Formula (I) variable Z group.  As detailed supra, one of ordinary skill in the art would have readily considered Khalil and Balan’s bis-sulfone reagent as a substitution for Lyon’s Z because it was shown to be successful in a related context.  Thus, the modification was a substitution of an equivalent known for the same purpose – i.e. Balan and Khalil both recognize maliemide and bis-sulfone as equivalents for conjugation to an antibody at a sulfhydryl group.  
None of Applicant’s arguments are persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5, 7-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Regarding the amended language of:

    PNG
    media_image17.png
    71
    658
    media_image17.png
    Greyscale

stated as supported by Examples 6 and 7 which refer to a DAR = 4 .  Applicant argues that “conjugate” refers to the whole of the protein and all of the bonded conjugating reagents (i.e. 9).  This argument is persuasive and the rejection is withdrawn.
Conclusion
The claims are not in condition for allowance.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/            Primary Examiner, Art Unit 1639    
June 8, 2022 04:15 pm